DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 06 December 2019 have been considered by the examiner.

Drawings
The drawings filed on 06 December 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 1 is that applicant’s invention includes a non-aqueous ink composition having a C3-C6 mono- alcohol having an ethanol to C3-C6 mono-alcohol weight ratio of 1:1 to 10:1; from 3 wt% to 15 wt% polymeric binder having a weight average molecular weight ranging from 1,500 Mw to 15,000 Mw.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-7 are allowed because they depend from Claim 1.
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 8 is that applicant’s invention includes an inkjet printing system having a non-aqueous ink composition having a C3-C6 mono- alcohol having an ethanol to C3-C6 mono-alcohol weight ratio of 1:1 to 10:1; from 3 wt% to 15 wt% polymeric binder having a weight average molecular weight ranging from 1,500 Mw to 15,000 Mw.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 9-11 are allowed because they depend from Claim 8.
Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 12 is that applicant’s invention includes a method of printing wherein jetting a non-aqueous ink composition onto a non-porous polymeric substrate form a printed image thereon, wherein the non-aqueous inkjet composition having a C3-C6 mono- alcohol having an ethanol to C3-C6 mono-alcohol weight ratio of 1:1 to 10:1; from 3 wt% to 15 wt% polymeric binder having a weight average molecular weight ranging from 1,500 Mw to 15,000 Mw.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 13-15 is allowed because it depends from Claim 12.

US PGPub 2009/0092801 A1 to Sato et al. discloses a non-aqueous ink composition (Abstract), comprising: from 55 wt% to 95 wt% mono-alcohol solvent (¶0147, Table 4) including ethanol and C3-C6 mono-alcohol (¶0076-0082); from 3 wt% to 15 wt% polymeric binder (¶0148) having a weight average molecular weight ranging from 1,500 Mw to 15,000 Mw (¶0195, 0214, 0217); and from 2 wt% to 7 wt% (¶0170) carbon black pigment (¶0161) dispersed by a polymeric dispersing agent associated with a surface of the carbon black pigment (¶0064-0065, 0074-0075).
Sato does not explicitly disclose a mono-alcohol solvent including ethanol and C3-C6 mono- alcohol having an ethanol to C3-C6 mono-alcohol weight ratio of 1:1 to 10:1.

USPGPub 2006/0178446 A1 to Bedat discloses a non-aqueous ink composition (¶0020) comprising: from 55 wt% to 95 wt% (¶0020) mono-alcohol solvent including ethanol and C3 to C6 mono alcohol (¶0020-0021), polymeric binder (¶0013) and from 2 wt% to 7 wt% (¶0023) carbon black pigment (¶0023) dispersed by a polymeric dispersing agent associated with a surface of the carbon black pigment (¶0024), however Bedat does not disclose a mono-alcohol solvent including ethanol and C3-C6 mono- alcohol having an ethanol to C3-C6 mono-alcohol weight ratio of 1:1 to 10:1; and the polymeric binder having a weight average molecular weight ranging from 1,500 Mw to 15,000 Mw.

US PGPub 2018/0118963 A1 to Xu et al. discloses a mono-alcohol solvent and polymeric dispersant, but does not disclose the  mono-alcohol solvent including ethanol and C3-C6 mono- alcohol having an ethanol to C3-C6 mono-alcohol weight ratio of 1:1 to 10:1; and the polymeric binder having a weight average molecular weight ranging from 1,500 Mw to 15,000 Mw.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853